Hill, C. J.
1. While the testimony of an alleged partner is competent to. prove the fact of partnership, his mere declaration, written or spoken, is not admissible for that purpose. Abel v. Jarratt, 100 Ga. 732, 28 S. E. 453.
2. Where there is independent prima facie proof of a partnership, the declarations of either one of the alleged partners, written or spoken, are admissible in corroboration. Ham v. Brown, ante, 71, 58 S. E. 316; Jones v. Harrell, 110 Ga. 380, 35 S. E. 690.
3. A general exception to a charge, that'it was not “full enough to clearly explain to the jury the law as to the distinction between a corporation and a partnership, and did not fully set forth the contentions of the defendant,” is not sufficiently specific, and presents no question for the determination of this court. Austell v. James, 97 Ga. 334, 22 S. E. *433953; Chambers v. Walker, 80 Ga. 642, 6 S. E. 165; Foote v. Kelley, 126 Ga. 799, 55 S. E. 1045.
Complaint, from city court of Dublin — Judge Burch. February 28, 1907.
Argued June 25,
Decided August 8, 1907.
S. W. Sturgis, James A. Thomas, for plaintiffs in error.
Hardeman & Jones, contra.
4. The written request to charge, in so far as it is sound, is covered by the general charge in much clearer and more pertinent language.
5. The entire charge in this case is a full and fair presentation of the issues involved, and the law applicable thereto. The assignments of error are wholly without merit, and the vérdict is amply supported by the evidence. Judgment affirmed.